Exhibit 10.2

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”), dated as of May 6, 2013, to the Credit
Agreement referenced below is by and among TORNIER N.V., a public limited
liability company (naamloze vennootschap) incorporated under Dutch law, having
its official seat (statutaire zetel) in Amsterdam, the Netherlands, registered
with the trade register of the Chambers of Commerce in the Netherlands under
number 34250781 (“Holdings”), TORNIER, INC., a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
LENDERS party hereto and BANK OF AMERICA, N.A., as Administrative Agent.

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
October 4, 2012, by and among the Borrower, Holdings, the Lenders identified
therein and the Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to such modifications to the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendment. In Section 1.01 of the Credit Agreement the definition of
“Consolidated Interest Expenses” is amended and restated in its entirety to read
as follows:

“Consolidated Interest Expense” means, for any period, for Holdings and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, the sum of (a) the amount payable with respect to such
period in respect of total interest expense payable in cash with respect to all
outstanding Indebtedness of the Holdings and its Restricted Subsidiaries
(including the interest component under Capitalized Leases) and (b) any cash
payments made during such period by Holdings and the Restricted Subsidiaries in
respect of obligations referred to in clause (vii) below related to Indebtedness
that were amortized or accrued in a previous period), but excluding, to the
extent included in interest expense, (i) fees and expenses associated with the
consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining Swap Agreements and
any non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Agreements or other derivative instruments,
and any one-time cash costs associated with breakage in respect of Swap
Agreements for interest rates, (iv) fees and expenses associated with any
Investment permitted under Section 6.04, the issuance of Equity Interests or
Indebtedness, (v) any interest component relating to accretion or accrual of
discounted liabilities, (vi) all non-recurring cash interest expense consisting
of liquidated damages for failure to timely comply with registration rights
obligations in an amount not to exceed $1,000,000 in any fiscal year, and
(vii) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses or expensing of any financing fees or prepayment or redemption
premiums) minus (b) cash interest income of Holdings and its Restricted
Subsidiaries earned during such period. Notwithstanding anything to the contrary
contained herein, Consolidated Interest Expense shall exclude the purchase
accounting effects described in the last sentence of the definition of
“Consolidated Net Income”.



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon (a) receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors and the Required Lenders and
(b) payment by the Borrower of all fees and expenses of counsel to the
Administrative Agent.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. The Borrower and Holdings
represents and warrants to the Administrative Agent and each Lender that after
giving effect to this Amendment (a) the representations and warranties of each
Loan Party set forth in the Loan Documents are true and correct in all material
respects on and as of the date hereof, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on the date hereof or on such earlier date, as the case may be
and (b) no Default or Event of Default exists.

6. Reaffirmation of Obligations. The Borrower and Holdings (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
does not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

7. Reaffirmation of Security Interests. The Borrower and Holdings (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment does not in any manner impair
or otherwise adversely effect any of the Liens granted in or pursuant to the
Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

HOLDINGS:     TORNIER N.V., a Dutch naamloze vennootschap     By:  

/s/ David H. Mowry

    Name:   David H. Mowry     Title:   President and Chief Executive Officer
BORROWER:     TORNIER, INC., a Delaware corporation     By:  

/s/ Kevin M. Klemz

    Name:   Kevin M. Klemz     Title:   Vice President, Chief Legal Officer and
Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

By execution below, each of the undersigned Guarantors (a) acknowledges and
consents to this Seventh Amendment, (b) affirms all of its obligations under the
Loan Documents, (c) agrees that this First Amendment does not operate to reduce
or discharge any of its obligations under the Loan Documents, (d) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (e) agrees that this First Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

 

GUARANTORS:     TORNIER N.V., a Dutch naamloze vennootschap     By:  

/s/ David H. Mowry

    Name:   David H. Mowry     Title:   President and Chief Executive Officer  
  TORNIER, INC., a Delaware corporation     By:  

/s/ Kevin M. Klemz

    Name:   Kevin M. Klemz     Title:   Vice President, Chief Legal Officer and
Secretary     TORNIER US HOLDINGS, INC., a Delaware corporation     By:  

/s/ Kevin M. Klemz

    Name:   Kevin M. Klemz     Title:   Vice President, Chief Legal Officer and
Secretary     ORTHOHELIX SURGICAL DESIGNS, INC., a Delaware corporation     By:
 

/s/ Kevin M. Klemz

    Name:   Kevin M. Klemz     Title:   Vice President, Chief Legal Officer and
Secretary     Given under the common seal of TORNIER ORTHOPEDICS IRELAND LIMITED
and this deed was delivered:     By:  

/s/ Kevin M. Klemz

    Name:   Kevin M. Klemz     Title:   Director     By:  

/s/ Shawn T McCormick

    Name:   Shawn T McCormick     Title:   Director     TORNIER SAS, a French
société par actions simplifiée, incorporated in France, as a Guarantor     By:  

/s/ Kevin M. Klemz

    Name:   Kevin M. Klemz     Title:   General Manager

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
 

/s/ Alysa Trakas

    Name:   Alysa Trakas     Title:   Director, Senior Credit Officer LENDERS:  
  BANK OF AMERICA, N.A.,     as a Lender, Swingline Lender and an Issuing Bank  
  By:  

/s/ Alysa Trakas

    Name:   Alysa Trakas     Title:   Director, Senior Credit Officer    
SOCIÉTÉ GÉNÉRALE     By:  

/s/ Elaine Khalil

    Name:   Elaine Khalil     Title:   Managing Director     GENERAL ELECTRIC
CAPITAL CORPORATION     By:  

/s/ Keith Bird

    Name:   Keith Bird     Title:   Duly Authorized Signatory     BANK OF
MONTREAL     By:  

/s/ Phillip Ho

    Name:   Phillip Ho     Title:   Director     JPMORGAN CHASE BANK, N.A.    
By:  

/s/ Nicholas L. Schweim

    Name:   Nicholas L. Schweim     Title:   Authorized Signatory     WELLS
FARGO BANK, NATIONAL ASSOCIATION     By:  

/s/ Kent S. Davis

    Name:   Kent S. Davis     Title:   Managing Director     BBVA COMPASS    
By:  

/s/ Larry Ellis

    Name:   Larry Ellis     Title:   Senior Vice President